UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector  not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in todays markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value December 31, 2014 Class IA: $6.82 Class IB: $6.75 Total return at net asset value JPMorgan Developed (as of 12/31/14) Class IA shares* Class IB shares† High Yield Index‡ 1 year 1.91% 1.56% 2.15% 5 years 49.52 47.45 56.84 Annualized 8.38 8.08 9.42 10 years 96.59 91.76 114.31 Annualized 6.99 6.73 7.92 Life 666.90 627.64 — Annualized 7.86 7.65 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard& Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating, based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Putnam VT High Yield Fund 1 Report from your fund’s managers What was the environment like for high-yield bonds during the 12-month period ended December 31, 2014? The market environment was generally supportive of high-yield bonds during the period’s first half, but became considerably more volatile in the second half. The period began with the Federal Reserve tapering down its bond-buying program, which ended in October 2014. In July, U.S. high-yield bonds registered their first negative return since August 2013 due to what many observers characterized as a technical selloff, fueled partly by significant outflows from high-yield exchange-traded funds and mutual funds. During August 2014, the asset class recovered, buoyed by improving investor sentiment. Investors were encouraged by greater clarity from the Fed on interest-rate policy, easing geopolitical tensions, increasing odds that the European Central Bank [ECB] would implement a bond-buying program, ongoing merger-and-acquisition activity, and a solid quarterly earnings season. In September, however, selling pressure resumed as an abundance of high-yield issuance, volatile equity and commodity markets, renewed concern about rising interest rates, heightened geopolitical uncertainty, and weak economic data overseas reduced investors’ appetite for risk. Fragile investor sentiment persisted until mid-October, when a number of stabilizing factors helped high-yield bonds rebound. These positive developments included a solid reading on third-quarter U.S. gross domestic product, better-than-expected third-quarter U.S. corporate earnings, indications by both the ECB and the Bank of Japan that they were preparing to ease their respective monetary policies, long-term interest rates that remained low, and reduced concern about inflation. In November, however, selling pressure resumed as oil prices continued to decline on concerns that the global market was oversupplied. Widespread deceleration of global economic growth, particularly in Europe and China, sapped demand for oil, as did a November 27 announcement by the Organization of Petroleum Exporting Countries that the cartel would not cut its output. With energy composing anywhere from 15% to 20% of the high-yield market, depending on which index is consulted, it is not surprising that falling oil prices weighed on the asset class. December was a tale of two halves for high-yield bonds, as indiscriminate selling through the first half of the month gave way to a partial recovery in prices during the second half amid reduced global stress. Oil prices that continued to fall dampened investor sentiment during December’s first half. Investor confidence received a lift in the latter weeks of the month, however, as fear about the global economic impact of declining oil prices receded somewhat. Investors were also encouraged by signs that the ECB, after many months of deliberation, appeared poised to launch a stimulative bond-buying program. What factors had the biggest influence on the portfolio’s relative performance during the period? The fund had positive returns for the reporting period, but underperformed its benchmark, the JPMorgan Developed High Yield Index. At the sector/industry level, favorable overall positioning in gaming/lodging/leisure, energy, and metals/mining contributed the most to performance relative to the benchmark. Conversely, not having enough exposure to utilities, along with adverse positioning in health care and consumer products, hampered the portfolio’s relative performance. Additionally, having a lighter-than-benchmark allocation in Ba-rated bonds worked against the portfolio’s relative result. What is your outlook for the coming months, and how are you positioning the portfolio? In our view, domestic corporate fundamentals are likely to remain strong. Corporate earnings have continued to trend higher, and we believe revenue growth could become a more meaningful driver of earnings growth in 2015. High-yield issuers appear to be in reasonably good financial shape. Corporations have continued to take a conservative approach toward managing their assets and liabilities. This can be seen by the fact that most of the new-issue activity in the fourth quarter was to refinance existing debt, which helps issuers lower their overall borrowing costs. The high-yield default rate rose in December to 2.96%, but remained below the long-term average of 3.80%. Excluding bankrupt electric utility TXU Energy — a large issuer in the high-yield market — the high-yield default rate was 1.63%. We believe the default rate is likely to remain low overall, but sustained weakness in energy prices could elevate defaults among energy-related issuers. All told, excluding the energy sector, we continue to have a reasonably positive outlook for the asset class. Despite the challenges presented by the energy sector, we believe the portfolio’s performance held up relatively well amid the recent market selloff. With valuations improved after the selloff, we believe the yield advantage that high-yield bonds provide over Treasuries offers the potential for attractive loss-adjusted returns versus other fixed-income alternatives. As for portfolio positioning, historically, overweighting lower-quality Caa-rated securities had helped the portfolio’s relative performance. More recently, however, as we have progressed further into the credit cycle, higher-quality Ba-rated bonds have outperformed the fixed-income market generally. Consequently, we have been selectively adding Ba-rated holdings to bring the portfolio’s allocation closer to neutral versus the benchmark. Additionally, to compensate for heightened market unease, we have increased our cash allocation and expect to keep the portfolio’s interest-rate sensitivity below that of the benchmark. 2Putnam VT High Yield Fund The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in thefund. Your fund’s managers Portfolio Manager Paul D. Scanlon, CFA, is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT High Yield Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2014, to December 31, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/13* 0.74% 0.99% Annualized expense ratio for the six-month period ended 12/31/14† 0.72% 0.97% *Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/14 for the 6 months ended 12/31/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.57 $4.81 $3.67 $4.94 Ending value (after expenses) $968.80 $967.00 $1,021.58 $1,020.32 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT High Yield Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT High Yield Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT High Yield Fund (the “fund”) at December 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2014 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 6, 2015 Putnam VT High Yield Fund5 The fund’s portfolio 12/31/14 CORPORATE BONDS AND NOTES (86.7%)* Principal amount Value Advertising and marketing services (0.8%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $1,075,000 $1,061,563 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2025 355,000 357,663 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 555,000 560,550 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 485,000 503,188 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 105,000 108,150 Automotive (1.2%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 855,000 946,913 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8s, 2019 265,000 280,238 Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 335,000 339,188 Dana Holding Corp. sr. unsec. unsub. notes 6s,2023 1,090,000 1,139,050 General Motors Co. sr. unsec. unsub. notes 5.2s,2045 305,000 321,775 Motors Liquidation Co. escrow notes 8 1/4s, 2023 820,000 12,300 Motors Liquidation Co. escrow sr. unsec. unsub. notes 8 3/8s, 2033 765,000 11,475 Navistar International Corp. sr. notes 8 1/4s,2021 431,000 422,380 Schaeffl er Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 260,000 290,550 Basic materials (8.1%) Alcoa, Inc. sr. unsec. unsub. notes 5 1/8s, 2024 110,000 116,575 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 680,000 821,100 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 200,000 207,000 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 730,000 766,500 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,145,000 1,213,700 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 425,000 473,875 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 775,000 755,625 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 395,000 383,150 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 600,000 583,500 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 335,000 339,188 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 670,000 685,075 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 250,000 243,125 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 290,000 261,000 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 700,000 630,000 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 200,000 181,000 CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Basic materials cont. HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 $790,000 $827,525 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 430,000 492,350 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 280,000 284,900 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 40,000 39,200 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s,2018 540,000 480,600 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 410,000 397,700 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 640,000 620,800 Huntsman International, LLC company guaranty sr. unsec. notes 5 1/8s, 2021 EUR 135,000 171,430 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 $170,000 182,325 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 150,000 147,750 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 255,000 270,938 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 255,000 244,163 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 5 7/8s, 2019 (Luxembourg) 215,000 203,713 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 905,000 995,500 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 360,000 378,900 Mercer International, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 205,000 207,563 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 F 830,000 8 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 830,000 703,425 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 420,000 420,630 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 380,000 372,400 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 860,000 844,950 PQ Corp. 144A sr. notes 8 3/4s, 2018 785,000 812,475 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 115,000 114,069 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 870,000 893,925 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 775,000 745,938 Sealed Air Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 245,000 273,788 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 160,000 163,600 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s,2020 450,000 492,750 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s,2023 265,000 268,975 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s,2024 260,000 262,600 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s,2022 185,000 183,613 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 355,000 416,238 6 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Basic materials cont. Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 $185,000 $192,863 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 115,000 121,900 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 155,000 162,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 75,000 76,125 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 180,000 184,500 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 105,000 106,969 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 355,000 365,650 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 475,000 461,938 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 126,250 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 870,000 826,500 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 890,000 927,825 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 460,000 471,500 Broadcasting (2.7%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 635,000 666,750 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 765,000 787,950 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 570,000 575,700 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 835,000 860,050 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 305,000 298,900 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 1,590,000 1,566,150 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 255,000 254,363 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 235,000 232,650 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 320,000 332,000 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 595,000 612,850 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 89,325 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 75,000 76,313 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 180,000 174,150 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 575,000 587,938 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 225,000 232,313 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 385,000 410,025 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 245,000 260,925 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 245,000 260,925 CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Building materials (1.0%) Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 $275,000 $290,813 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 1,010,000 1,007,475 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 680,000 725,900 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 350,000 366,625 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 560,000 599,200 Cable television (4.3%) Adelphia Communications Corp. escrow bonds zero %, 2015 80,000 600 Adelphia Communications Corp. escrow bonds zero %, 2015 130,000 975 Adelphia Communications Corp. escrow bonds zero %, 2015 290,000 2,175 Adelphia Communications Corp. escrow bonds zero %, 2015 755,000 5,663 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 500,000 556,250 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 75,000 84,750 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 258,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 705,000 740,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 865,000 865,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s,2023 910,000 887,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s,2022 235,000 249,688 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 3/4s, 2024 570,000 576,413 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 1/2s, 2022 950,000 964,250 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 350,000 385,875 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s,2024 655,000 658,275 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 360,000 408,600 DISH DBS Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 630,000 633,150 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 285,000 298,538 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 281,000 299,968 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 450,000 453,375 Numericable Group SA 144A sr. notes 6s, 2022 (France) 1,440,000 1,454,400 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 680,000 695,300 SFR-Numericable 144A sr. bonds 5 5/8s, 2024 (France) EUR 110,000 137,764 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $395,000 416,231 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 685,000 696,988 Putnam VT High Yield Fund 7 CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Cable television cont. Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) $285,000 $295,688 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 1,175,000 1,223,469 Capital goods (6.4%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,372,000 1,372,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 990,000 1,108,800 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 450,000 437,625 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 555,000 545,288 Ardagh Finance Holdings SA 144A sr. unsec. notes 8 5/8s, 2019 (Luxembourg) ‡‡ 448,852 443,241 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 335,000 321,600 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 300,000 333,750 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 180,000 183,600 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 360,000 391,500 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 875,000 940,625 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 525,000 580,125 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 1,340,000 1,283,050 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 290,000 295,075 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 1,100,000 1,543,447 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 950,000 964,250 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 610,000 573,400 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 250,000 253,125 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 425,000 450,500 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 675,000 688,500 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 515,000 520,150 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 581,000 612,955 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 250,000 263,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 110,000 112,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 480,000 506,400 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 670,000 686,750 CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Capital goods cont. Schaeffl er Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) ‡‡ $645,000 $674,025 Schaeffl er Holding Finance BV 144A company guaranty sr. notes 6 3/4s, 2022 (Netherlands) ‡‡ 200,000 209,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 575,000 589,375 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 145,000 150,075 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 960,000 979,200 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 530,000 564,450 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 360,000 361,800 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 195,000 190,613 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 460,000 483,000 Coal (0.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 550,000 167,750 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 460,000 427,800 Commercial and consumer services (1.3%) DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 630,000 659,925 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 880,000 871,728 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 1,225,000 1,237,250 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 610,000 645,075 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 420,000 449,400 Consumer (0.4%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 420,000 402,150 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 35,000 37,188 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 45,000 46,913 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 360,000 376,200 Spectrum Brands, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 300,000 304,500 Consumer staples (5.4%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 290,000 297,250 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 675,000 717,188 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 225,000 245,813 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 645,000 657,900 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 275,000 277,750 8 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Consumer staples cont. Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) $220,000 $232,904 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 1,230,000 1,260,750 BlueLine Rental Finance Corp. 144A sr. notes 7s,2019 830,000 850,750 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 390,000 378,300 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,100,000 1,203,301 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 580,000 576,375 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 370,175 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2024 60,000 60,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 50,000 50,375 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 1,030,000 991,375 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 145,000 141,013 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,125,000 1,032,188 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 490,000 461,825 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 820,000 828,200 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 540,000 558,900 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 190,000 195,700 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 205,000 211,150 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 625,000 662,500 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 535,000 525,638 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 720,000 720,000 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 835,000 911,194 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 251,156 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 485,000 532,894 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 550,000 566,500 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 340,000 351,900 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 490,000 504,700 Energy (oil field) (1.2%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 465,000 392,925 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 70,000 60,900 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 780,000 663,000 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 385,000 281,050 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 560,000 532,000 CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Energy (oil field) cont. Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s,2022 $175,000 $148,750 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 820,000 508,400 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 740,000 555,000 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 470,000 333,700 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 175,000 108,063 Entertainment (1.7%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 420,000 456,750 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 425,000 431,375 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 190,000 190,950 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 175,000 174,125 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 405,000 395,888 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 295,000 278,775 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 85,000 90,525 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 660,000 668,250 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 245,000 250,513 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 280,000 259,000 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 735,000 692,664 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 135,000 128,925 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 1,130,000 1,130,000 Financials (9.2%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 700,000 714,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 1,005,000 1,281,375 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 501,500 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 360,000 487,800 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB bonds 9s, perpetual maturity (Spain) 200,000 214,500 Bank of America Corp. jr. unsec. sub. FRN notes Ser. Z, 6 1/2s, perpetual maturity 270,000 274,833 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 470,000 478,366 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 275,000 280,500 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 375,000 383,213 CIT Group, Inc. sr. unsec. notes 5s, 2023 365,000 373,213 CIT Group, Inc. sr. unsec. notes 5s, 2022 230,000 236,325 Putnam VT High Yield Fund 9 CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Financials cont. CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 $515,000 $544,304 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 65,000 70,525 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 635,000 669,925 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 25,000 24,375 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 720,000 475,200 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 400,000 422,000 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 220,000 252,967 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 435,000 282,750 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 595,000 595,000 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 200,000 207,000 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 700,000 593,250 Dresdner Funding Trust I 144A bonds 8.151s, 2031 670,000 790,600 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 195,000 206,700 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 435,000 444,788 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 410,000 252,150 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 985,000 980,075 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 ‡‡ 130,000 128,700 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 465,000 479,043 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 770,000 773,369 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 205,000 223,963 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 305,000 331,688 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 420,000 442,050 iStar Financial, Inc. sr. unsec. notes 5s, 2019 R 230,000 223,100 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 510,000 596,700 Lloyds Bank PLC jr. unsec. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 485,000 1,287,811 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) $328,000 333,740 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 660,000 706,200 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 465,000 446,400 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 305,000 277,550 Navient, LLC sr. unsec. unsub. notes Ser. A, MTN, 8.45s, 2018 320,000 356,800 CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Financials cont. Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 $480,000 $505,200 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 110,000 114,400 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 515,000 471,225 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 225,000 230,063 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 335,000 343,375 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 310,000 310,775 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 655,000 600,963 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 585,000 565,988 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 430,000 451,500 Regions Bank unsec. sub. notes 7 1/2s, 2018 160,000 185,743 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 1,915,000 2,230,975 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 390,000 422,135 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s,2017 525,000 559,125 Springleaf Finance Corp. sr. unsec. notes 5 1/4s,2019 240,000 235,200 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 155,000 173,600 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 170,000 168,300 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 442,000 443,105 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 415,000 348,600 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 530,000 516,750 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 525,000 468,563 Gaming and lottery (2.4%) CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 530,000 557,825 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada)CAD 585,000 529,566 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $250,000 253,750 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 275,000 286,000 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 635,000 657,225 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,238,299 1,340,459 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 695,000 646,350 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 398,000 421,880 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 880,000 928,400 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 195,000 165,750 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 180,000 126,000 10Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Gaming and lottery cont. Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 $505,000 $511,313 Scientific Games International, Inc. 144A company guaranty sr. unsec. notes 10s, 2022 1,000,000 916,250 Health care (8.0%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 565,000 576,300 Acadia Healthcare Co., Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 450,000 443,250 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 655,000 682,510 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 645,000 670,800 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ 380,000 383,800 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 705,000 705,000 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 345,000 345,863 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 120,000 124,500 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 120,000 124,200 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 140,000 148,313 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 655,000 664,825 ConvaTec Healthcare D SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 165,000 207,339 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $575,000 606,625 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 975,000 876,281 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 380,000 387,600 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 855,000 857,138 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 525,000 513,188 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 615,000 656,513 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 4 3/4s, 2024 215,000 217,150 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 355,000 360,325 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 390,000 390,975 HCA, Inc. sr. notes 6 1/2s, 2020 1,550,000 1,734,063 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 210,000 239,400 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 605,000 635,250 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 730,000 782,925 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 820,000 832,300 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 1,255,000 1,374,225 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 455,000 482,300 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R 515,000 535,930 CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Health care cont. Omnicare, Inc. sr. unsec. notes 5s, 2024 $105,000 $107,625 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 85,000 86,275 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 850,000 888,250 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 220,000 224,400 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 770,000 785,400 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 1,115,000 1,142,875 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 104,250 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 200,000 200,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 865,000 867,163 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 655,000 713,950 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 925,000 993,293 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s,2020 205,000 220,119 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 130,000 137,150 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 169,000 174,324 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 115,000 120,175 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 55,000 55,413 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 1,005,000 1,037,663 Homebuilding (2.4%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 590,000 616,550 Brookfield Residential Properties, Inc./ Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 135,000 139,752 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,065,000 1,102,275 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 690,000 676,200 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 510,000 510,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 626,000 651,040 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 335,000 336,675 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 355,000 403,813 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 245,000 251,125 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 285,000 285,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 137,000 145,220 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 280,000 267,400 Putnam VT High Yield Fund11 CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Homebuilding cont. Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 $170,000 $166,175 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 719,000 762,140 Tri Pointe Holdings, Inc. 144A sr. unsec. unsub. notes 5 7/8s, 2024 940,000 940,000 Lodging/Tourism (1.2%) FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 1,155,000 1,199,699 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 675,000 708,750 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 745,000 739,413 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 345,000 391,144 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 775,000 705,250 Media (0.5%) Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 310,000 243,350 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 1,215,000 1,219,556 Oil and gas (9.1%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 320,000 333,600 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s,2022 990,000 1,051,875 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s,2023 740,000 754,800 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 515,000 485,388 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 700,000 677,250 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 785,000 667,250 California Resources Corp. 144A company guaranty sr. unsec. notes 6s, 2024 625,000 528,125 California Resources Corp. 144A company guaranty sr. unsec. notes 5s, 2020 380,000 329,650 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 370,000 370,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 695,000 472,600 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 220,000 277,807 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $180,000 185,400 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 360,000 350,100 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 585,200 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 897,750 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 810,000 814,050 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 420,000 153,300 CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Oil and gas cont. Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 $400,000 $380,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 320,000 292,800 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 440,000 336,600 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 555,000 542,513 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 310,000 303,025 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,465,000 1,102,413 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 365,000 321,200 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 660,000 671,550 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,415,000 990,500 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 145,000 117,450 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 130,000 111,150 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 1,000,000 845,000 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) F 195,000 10 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 330,000 294,525 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 865,000 640,100 Newfield Exploration Co. sr. unsec. notes 5 3/4s,2022 615,000 611,925 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 620,000 558,000 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 430,000 391,300 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 350,000 213,500 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 1,045,000 627,000 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 365,000 341,275 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 520,000 462,800 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 720,000 658,872 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 100,000 97,750 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s,2022 370,000 376,475 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s,2024 360,000 353,250 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 1,360,000 1,414,400 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 285,000 287,850 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 1,340,000 555,263 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 550,000 528,000 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 345,000 203,550 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 620,000 508,400 12 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Oil and gas cont. SM Energy Co. sr. unsec. notes 6 5/8s, 2019 $295,000 $289,100 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 310,400 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 120,000 115,800 Tesoro Logistics LP/Tesoro Logistics Finance Corp. 144A sr. unsec. notes 6 1/4s, 2022 70,000 69,825 Tesoro Logistics LP/Tesoro Logistics Finance Corp. 144A sr. unsec. notes 5 1/2s, 2019 45,000 44,663 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 310,000 204,600 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 630,000 562,275 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 1,340,000 1,226,100 Williams Cos., Inc. (The) notes 7 3/4s, 2031 435,000 465,854 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 240,276 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 260,000 250,250 Publishing (0.3%) Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 345,000 351,038 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 470,000 480,575 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 170,000 168,725 Regional Bells (0.2%) Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 270,000 305,100 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 70,000 70,350 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 180,000 189,000 Retail (2.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 145,000 152,250 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 297,230 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 592,000 589,040 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 205,000 171,175 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s,2019 760,000 706,800 Jo-Ann Stores, LLC 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 290,000 246,500 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 315,000 340,200 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 475,000 475,000 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 895,000 948,700 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 360,000 380,700 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 735,000 762,563 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 480,000 486,000 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 445,000 467,250 CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Technology (3.0%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 $450,000 $470,250 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 800,000 840,000 Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 530,000 453,150 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 1,705,000 1,662,375 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 639,000 733,253 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 760,000 813,200 Freescale Semiconductor, Inc. 144A sr. notes 6s,2022 360,000 376,200 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 R 295,000 315,650 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 R 615,000 639,600 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 590,000 619,500 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 1,460,000 1,438,100 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 755,000 762,550 Telecommunications (6.0%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 1,600,000 1,600,000 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 700,000 714,000 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 R 340,000 343,400 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 1,100,000 1,067,000 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 420,000 425,250 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 455,000 487,988 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 295,000 324,500 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 365,000 390,550 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 885,000 902,700 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 2,386,000 2,391,965 Level 3 Communications, Inc. 144A sr. unsec. unsub. notes 5 3/4s, 2022 205,000 206,281 Level 3 Escrow II, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 520,000 522,600 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 565,000 609,494 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 360,000 379,350 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 250,000 258,750 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) † 255,000 182,325 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 510,000 589,718 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 660,991 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 200,000 203,560 Putnam VT High Yield Fund 13 CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Telecommunications cont. Sprint Capital Corp. company guaranty 6 7/8s, 2028 $1,760,000 $1,548,800 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 180,000 179,100 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 345,000 392,403 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 1,435,000 1,416,632 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 1,330,000 1,318,363 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 985,000 943,138 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 385,000 363,363 Telephone (1.8%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s,2023 130,000 142,350 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s,2020 145,000 150,438 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 110,000 113,713 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 275,000 280,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 845,000 864,013 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 860,000 873,760 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 595,000 608,388 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 845,000 857,675 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 220,000 220,550 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 535,000 579,138 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 265,200 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 450,000 420,750 Transportation (0.7%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 476,000 496,230 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 675,000 656,438 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 885,000 876,150 Utilities and power (5.2%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 380,000 434,150 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 698,000 783,505 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 970,000 1,096,100 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 255,000 255,000 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 1,390,000 1,407,375 Calpine Corp. 144A company guaranty sr. notes 6s,2022 180,000 191,250 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 145,000 153,338 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 1,055,000 1,172,340 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 173,000 182,515 CORPORATE BONDS AND NOTES (86.7%)* cont. Principal amount Value Utilities and power cont. Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 5/8s, 2024 $40,000 $40,800 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 3/8s, 2022 60,000 61,050 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 6 3/4s, 2019 1,235,000 1,256,613 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 1,145,000 1,431 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 360,000 455,941 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 350,000 414,750 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 430,000 477,300 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s,2022 190,000 177,650 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 870,000 878,700 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 215,000 183,825 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 360,000 309,600 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 215,000 211,775 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 194,025 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 375,000 390,306 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,535,000 1,653,918 NRG Yield Operating, LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 320,000 324,800 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 655,000 653,363 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 439,075 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 335,000 316,575 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 365,000 334,888 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 800,000 804,000 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 140,000 169,519 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 415,000 293,613 Total corporate bonds and notes (cost $266,917,329) SENIOR LOANS (5.2%)* c Principal amount Value Basic materials (0.1%) Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) $180,000 $170,550 Capital goods (0.1%) Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 318,663 309,330 Communication services (0.3%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 935,000 927,403 14Putnam VT High Yield Fund SENIOR LOANS (5.2%)* c cont. Principal amount Value Consumer cyclicals (2.6%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 6.985s, 2017 $1,265,087 $1,110,114 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 278,600 244,611 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 1,014,900 933,708 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 174,553 171,935 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 246,875 243,789 Delta 2 (Lux) Sarl bank term loan FRN 4 3/4s, 2021 (Luxembourg) 340,000 331,075 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 603,493 556,220 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.906s, 2019 979,000 920,872 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 659,000 633,189 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s,2017 185,000 183,613 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 650,563 635,744 ROC Finance, LLC bank term loan FRN 5s, 2019 480,138 445,328 Travelport Finance Sarl bank term loan FRN Ser. B, 6s, 2021 (Luxembourg) 780,000 777,855 Univision Communications, Inc. bank term loan FRN 4s, 2020 375,014 366,013 Yonkers Racing Corp. bank term loan FRN 4 1/4s,2019 478,079 415,929 Consumer staples (0.5%) BC ULC bank term loan FRN Ser. B, 4 1/2s, 2021 (Canada) 330,000 329,057 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 555,800 540,053 Del Monte Foods, Inc. bank term loan FRN 8 1/4s,2021 380,000 322,050 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 310,000 309,613 Energy (0.5%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s,2020 385,000 279,510 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 230,888 171,819 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 ‡‡ 685,000 513,750 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 599,325 552,378 Financials (—%) iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 129,671 132,427 Health care (0.4%) CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 405,253 403,903 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 521,897 507,980 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 340,238 329,606 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B3, 4.67s,2017 207,530 198,753 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 ‡‡ 750,000 738,750 SENIOR LOANS (5.2%)* c cont. Principal amount Value Utilities and power (0.4%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.648s, 2017 $1,769,778 $1,141,295 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.648s, 2017 18,164 11,670 Total senior loans (cost $17,195,654) COMMON STOCKS (1.8%)* Shares Value Ally Financial, Inc. † F 30,690 $724,898 CIT Group, Inc. 9,745 466,103 DISH Network Corp. Class A † 9,125 665,121 EP Energy Corp. Class A † 31,460 328,442 General Motors Co. 20,292 708,394 Huntsman Corp. 17,300 394,094 Level 3 Communications, Inc. † 7,935 391,830 Live Nation Entertainment, Inc. † 6,475 169,062 Lone Pine Resources Canada, Ltd. (Canada) † F 24,322 973 Lone Pine Resources, Inc. Class A (Canada) † F 24,322 973 MeadWestvaco Corp. 18,470 819,883 Penn National Gaming, Inc. † 47,495 652,106 Seventy Seven Energy, Inc. † 16,265 87,994 Tribune Co. Class 1C F 93,841 23,460 Vantage Drilling Co. † 211,443 103,353 Total common stocks (cost $5,520,161) CONVERTIBLE PREFERRED STOCKS (0.9%)* Shares Value Alcoa, Inc. Ser. 1, $2.688 cv. pfd. † 3,063 $154,528 American Tower Corp. Ser. A, $5.25 cv. pfd. R 3,995 454,931 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. 3,850 396,512 EPR Properties Ser. C, $1.44 cv. pfd. R 34,707 812,359 Tyson Foods, Inc. $2.375 cv. pfd. 7,630 384,094 United Technologies Corp. $3.75 cv. pfd. 7,350 450,776 Total convertible preferred stocks (cost $2,396,903) PREFERRED STOCKS (0.5%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 1,082 $1,081,560 Citigroup, Inc. Ser. K, $1.719 pfd. 7,200 191,376 M/I Homes, Inc. Ser. A, $2.438 pfd. 14,167 366,784 Total preferred stocks (cost $1,015,740) CONVERTIBLE BONDS AND NOTES (0.4%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $598,000 $756,096 Jazz Technologies, Inc. 144A cv. company guaranty sr. unsec. notes 8s, 2018 323,000 458,256 Total convertible bonds and notes (cost $947,934) WARRANTS (0.1%)* † Expiration date Strike price Warrants Value General Motors Co. 7/10/19 $18.33 5,869 $100,536 General Motors Co. 7/10/16 10.00 5,869 148,251 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 1.70 192,571 — Total warrants (cost $241,894) SHORT-TERM INVESTMENTS (2.6%)* Shares Value Putnam Short Term Investment Fund 0.10% L 8,023,236 $8,023,236 Total short-term investments (cost $8,023,236) Total investments (cost $302,258,851) Putnam VT High Yield Fund 15 Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate atthe close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate atthe close of the reporting period MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $304,835,295. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $6,404 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 83.5% Netherlands 0.7% Canada 4.6 Mexico 0.5 Luxembourg 3.8 Jamaica 0.5 United Kingdom 1.7 Japan 0.5 France 1.5 Other 2.0 Germany 0.7 Total 100.0% FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $3,469,650) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 3/18/15 $36,083 $37,262 $1,179 Credit Suisse International Euro Sell 3/18/15 1,276,842 1,318,299 41,457 JPMorgan Chase Bank N.A. Canadian Dollar Buy 1/21/15 157,364 164,250 (6,886) State Street Bank and Trust Co. Canadian Dollar Sell 1/21/15 640,126 664,238 24,112 UBS AG British Pound Sell 3/18/15 1,129,022 1,137,994 8,972 Euro Buy 3/18/15 145,423 147,607 (2,184) Total 16 Putnam VT High Yield Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $1,213,977 $— $— Communication services 1,056,951 — — Consumer cyclicals 1,529,562 — 23,460 Energy 519,789 — 1,946 Financials 466,103 — 724,898 Total common stocks — Convertible bonds and notes $— $1,214,352 $— Convertible preferred stocks — 2,653,200 — Corporate bonds and notes — 264,389,982 18 Preferred stocks 191,376 1,448,344 — Senior loans — 15,859,892 — Warrants 248,787 — — Short-term investments 8,023,236 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $66,650 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund17 Statement of assets and liabilities 12/31/14 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $294,235,615) $291,542,637 Affiliated issuers (identified cost $8,023,236) (Notes 1 and 5) 8,023,236 Cash 91,016 Dividends, interest and other receivables 4,744,254 Receivable for shares of the fund sold 380,984 Receivable for investments sold 1,105,904 Unrealized appreciation on forward currency contracts (Note 1) 75,720 Prepaid assets 3,661 Total assets Liabilities Payable for investments purchased 444,152 Payable for shares of the fund repurchased 195,742 Payable for compensation of Manager (Note 2) 146,914 Payable for custodian fees (Note 2) 6,269 Payable for investor servicing fees (Note 2) 24,895 Payable for Trustee compensation and expenses (Note 2) 178,295 Payable for administrative services (Note 2) 2,061 Payable for distribution fees (Note 2) 15,769 Payable for auditing and tax fees 75,334 Unrealized depreciation on forward currency contracts (Note 1) 9,070 Other accrued expenses 33,616 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $344,759,088 Undistributed net investment income (Note 1) 19,780,665 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (57,075,339) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (2,629,119) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $233,920,294 Number of shares outstanding 34,305,215 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.82 Computation of net asset value Class IB Net assets $70,915,001 Number of shares outstanding 10,498,673 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.75 The accompanying notes are an integral part of these financial statements. 18 Putnam VT High Yield Fund Statement of operations Year ended 12/31/14 Investment income Interest (including interest income of $9,773 from investments in affiliated issuers) (Note 5) $22,880,561 Dividends 371,440 Total investment income Expenses Compensation of Manager (Note 2) 2,060,232 Investor servicing fees (Note 2) 367,832 Custodian fees (Note 2) 25,162 Trustee compensation and expenses (Note 2) 14,950 Distribution fees (Note 2) 248,769 Administrative services (Note 2) 8,953 Other 177,394 Total expenses Expense reduction (Note 2) (4,570) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 9,476,133 Net realized gain on foreign currency transactions (Note 1) 187,902 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 112,069 Net unrealized depreciation of investments during the year (21,727,193) Net loss on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/14 12/31/13 Decrease in net assets Operations: Net investment income $20,353,279 $23,989,245 Net realized gain on investments and foreign currency transactions 9,664,035 6,143,075 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (21,615,124) 55,983 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (17,017,900) (21,459,376) Class IB (6,582,819) (6,224,546) Decrease from capital share transactions (Note 4) (66,162,473) (13,885,954) Total decrease in net assets Net assets: Beginning of year 386,196,297 397,577,870 End of year (including undistributed net investment income of $19,780,665 and $22,530,867, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 19 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/14 .39 (.25) (.45) .72 5.60 45 12/31/13 .44 .11 (.51) .74 6.25 43 12/31/12 .48 .55 (.55) .75 7.04 47 12/31/11 .51 (.37) (.56) .74 7.57 57 12/31/10 .53 .38 (.52) .75 7.91 73 Class IB 12/31/14 .37 (.26) (.43) .97 5.36 45 12/31/13 .41 .12 (.49) .99 5.98 43 12/31/12 .46 .54 (.53) 1.00 6.79 47 12/31/11 .49 (.36) (.54) .99 7.34 57 12/31/10 .51 .37 (.51) 1.00 7.67 73 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. The accompanying notes are an integral part of these financial statements. 20 Putnam VT High Yield Fund Notes to financial statements 12/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through December 31, 2014. Putnam VT High Yield Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). The fund may also invest in other debt instruments, including loans. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Putnam VT High Yield Fund21 Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge currencyexposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $6,886 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2014, the fund had a capital loss carryover of $56,427,025 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $20,035,795 N/A $20,035,795 12/31/16 36,391,230 N/A 36,391,230 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, from defaulted bond interest and from interest on payment-in-kind securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of 22 Putnam VT High Yield Fund the reporting period, the fund reclassified $497,238 to increase undistributed net investment income, $38,008 to decrease paid-in-capital and $459,230 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $9,579,967 Unrealized depreciation (12,921,259) Net unrealized depreciation (3,341,292) Undistributed ordinary income 20,092,904 Capital loss carryforward (56,427,025) Cost for federal income tax purposes $302,907,165 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 29.5% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $268,159 Class IB 99,673 Total $367,832 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $4,570 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $193, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $248,769 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $155,480,762 $209,893,613 U.S. government securities (Long-term) — — Total Putnam VT High Yield Fund 23 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/14 Year ended 12/31/13 Year ended 12/31/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 4,406,099 $31,005,815 6,222,220 $43,197,470 8,607,881 $59,611,582 4,406,817 $30,273,451 Shares issued in connection with reinvestment of distributions 2,480,743 17,017,900 3,160,438 21,459,376 966,640 6,582,819 922,155 6,224,546 6,886,842 48,023,715 9,382,658 64,656,846 9,574,521 66,194,401 5,328,972 36,497,997 Shares repurchased (12,326,121) (86,242,555) (12,687,307) (88,070,823) (13,642,744) (94,138,034) (3,911,963) (26,969,974) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund * $14,163,494 $131,608,198 $137,748,456 $9,773 $8,023,236 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $4,500,000 Warrants (number of warrants) 200,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $75,720 Payables $9,070 Equity contracts Investments 248,787 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Forward currency contracts Total Foreign exchange contracts $— $189,963 $189,963 Equity contracts 3,921 — 3,921 Total 24 Putnam VT High Yield Fund Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Forward currency contracts Total Foreign exchange contracts $— $117,986 $117,986 Equity contracts (73,125) — (73,125) Total Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Credit Suisse JPMorgan Chase State Street Bank and Bank of America N.A. International Bank N.A. Trust Co. UBS AG Total Assets: Forward currency contracts # $1,179 $41,457 $— $24,112 $8,972 $75,720 Total Assets $— Liabilities: Forward currency contracts # — — 6,886 — 2,184 9,070 Total Liabilities $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— Net amount $1,179 $41,457 $(6,886) $24,112 $6,788 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Putnam VT High Yield Fund 25 Federal tax information (Unaudited) The fund designated 1.13% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 47,505,490 1,701,818 3,428,902 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 26 Putnam VT High Yield Fund About the Trustees Putnam VT High Yield Fund 27 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Vice President and Chief Legal Officer Since 2007 Putnam Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and PutnamManagement Vice President, Director of Proxy Voting and Putnam RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Services, Putnam Investments and Putnam Investments, Putnam Management, PutnamManagement and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 28 Putnam VT High Yield Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Independent Registered Robert L. Reynolds Public Accounting Firm W. Thomas Stephens PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT High Yield Fund 29 This report has been prepared for the shareholders H511 of Putnam VT High Yield Fund. VTAN034 292430 2/15 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2014	$69,122	$ — $7,757	$ — December 31, 2013	$71,405	$ — $5,135	$ — For the fiscal years ended December 31, 2014 and December 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $569,822 and $155,135 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
